Citation Nr: 0420908	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  00-12 158	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a low 
back injury to include arthritis.

4.  Entitlement to service connection for diabetes mellitus 
to include as secondary to exposure to herbicides.

5.  Entitlement to service connection for heart disease to 
include bypass surgery and aortic valve replacement. 

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for arthritis of the 
left hand.



8.  Entitlement to service connection for arthritis of the 
right great toe.  

9.  Entitlement to an initial compensable rating for 
residuals of right great toe injury.

10.  Entitlement to an initial compensable rating for 
residuals of bladder cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Veteran and his daughter 

ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
February 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in January 2000 and May 2002 of 
the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In light of the fact that the veteran contested the initial 
ratings for residuals of a right great toe fracture and 
residuals of bladder cancer, the Board has styled those 
issues of the case as reflected.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran testified at Board Hearings in May 2001 and 
September 2003 before a different Veterans Law Judge on each 
occasion, each of whom is designated by the Chairman of the 
Board to conduct hearings pursuant to 38 U.S.C.A. § 7101(c) 
and both of whom participated in this decision.  38 U.S.C.A. 
§ 7102.  Transcripts of the testimony have been associated 
with the claims file.

When the appeal of the January 2000 rating decision initially 
came before the Board in August 2001, it was remanded to the 
RO for additional development to include medical 
examinations.  In the interim, the veteran perfected his 
appeal of the May 2002 rating decision.  The RO substantially 
completed the additional development directed in the August 
2001 remand and returned the case to the Board for further 
appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).

At the hearing in September 2003, the veteran withdrew his 
appeal of the issue of an increased rating for residuals of a 
left, little finger fracture and the issue of special adapted 
housing.  Under the authority of 38 C.F.R. § 20.204, an 
appellant may withdraw an appeal as to any issue involved in 
the appeal if it is in writing and the issues withdrawn are 
specified.  The transcript of the hearing in which the 
veteran withdrew his appeal satisfies the writing requirement 
and the veteran specifically identified the issues he 
withdrew.  

Also at the hearing in September 2003, the veteran limited 
the issues of service connection for arthritis of the hands 
to arthritis of the left hand and of service connection for 
arthritis of the toes to arthritis of the right great toe, 
which have been reflected in the stating of the issues.  He 
did raise a new issue of service connection for pulmonary 
disease secondary to exposure to asbestos, which is referred 
to the RO for appropriate action. 

The issue of service connection for a arthritis of the right 
great toe and the issues of an initial compensable rating for 
residuals of right great toe injury and an initial 
compensable rating for residuals of bladder cancer are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  The veteran will be notified if additional 
action is required on his part.
FINDINGS OF FACT

1.  Bilateral hearing loss, first shown many years after 
service, did not have onset during service and hearing loss 
did not become manifest within the one-year period following 
separation from service. 

2.  Tinnitus, first shown many years after service, is not 
shown to have had onset during service. 

3.  Degenerative changes or arthritis of the lumbar spine at 
L5-S1, first shown many years after service, did not have 
onset during service and is unrelated to any in-service 
injury, and arthritis did not become manifest within the one-
year period following separation from service. 

4.  The veteran did not serve in the coastal waters of 
Vietnam; and diabetes mellitus, first shown many years after 
service, did not have onset during service and diabetes did 
not become manifest within the one-year period following 
separation from service and diabetes is otherwise unrelated 
to any injury, disease, or event in service. 

5.  Heart disease, including coronary artery disease with 
bypass surgery and aortic valve replacement, first shown many 
years after service, did not have onset during service and 
heart disease did not become manifest within the one-year 
period following separation from service. 

6.  Hypertension, first shown many years after service, did 
not have onset during service and hypertension did not become 
manifest within the one-year period following separation from 
service.

7.  Arthritis of the left hand is not currently shown by X-
ray. 



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and bilateral hearing loss may not be presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2003).

3.  Residuals of a low back injury, including degenerative 
changes or arthritis of the low back, were not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).

4.  Type II diabetes mellitus was not incurred in or 
aggravated by service, and diabetes mellitus may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

5.  Heart disease, including coronary artery disease with 
bypass surgery and aortic valve replacement, was not incurred 
in or aggravated by service, and heart disease may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

6.  Hypertension was not incurred in or aggravated by 
service, and hypertension may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

7.  Arthritis of the left hand was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303 (2003).



Veterans Claims Assistance Act of 2000 (VCAA)

During the appeal, the VCAA was enacted, codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, and amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, __ Vet. App. ___, No. 01-944 (June 
24, 2004), the United States Court of Appeals for Veterans 
Claims held, in part, that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the agency of 
original jurisdiction or regional office (RO) decision on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.  In this case, the initial RO decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Nonetheless, for the reasons specified below, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in this case is not prejudicial to the veteran's 
claim.

As concerns those claims filed after the effective date of 
the VCAA, the veteran was provided VCAA notice prior to the 
initial unfavorable adjudication by the RO, and as otherwise 
described below, the VCAA notice is complete.  Pelegrini v. 
Principi, supra.

In its August 2001 remand, the Board instructed the RO to 
comply with VCAA notice.  Before taking any further 
adjudicative action, the RO issued a letter in January 2002, 
addressing the VCAA in the context of the pending claims for 
service connection.  The RO notified the veteran of the 
evidence necessary to support his claims, namely: evidence of 
an injury or disease that began in service or an event in 
service causing an injury or disease; evidence that certain 
presumptive conditions must be shown within one year 
following service; and, evidence of a relationship between a 
current disability and the claimed injury, disease, or event 
in service.  

The RO also notified the veteran that VA would obtain service 
records, including service medical records, VA records and 
records from other Federal agencies.  The veteran was 
informed that, if necessary, VA would obtain a medical 
examination or medical opinion, or he could submit a medical 
opinion from his own doctor.  He was informed that VA would 
obtain records of doctors who had treated him if he 
identified them.  

In a June 2002 letter, the RO specifically addressed the VCAA 
in response to the Board's August 2001 remand.  The RO 
requested that the veteran furnish private medical records or 
authorize VA to obtain private medical records on his behalf.  
He was given 30 days to submit the records.  After the VCAA 
notice, the RO issued a statement of the case and a 
supplemental statement of the case addressing the additional 
evidence.  

The Board finds that the January 2002 and June 2002 letters 
meet the notice requirements of the VCAA.  While the VCAA 
notice could not have been given prior to the January 2000 
rating decision, VCAA notice was given prior to the May 2002 
rating decision, and in both instances, the VCAA notice 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); and, Charles v. Prinicipi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  

As for the content of the notice, that is, the 30 days for 
submitting evidence, prior to adjudicating the claims, 
38 U.S.C.A. § 5103 was amended in 2003 and authorizes the 
Secretary of VA to make a decision on a claim before the 
expiration of the one-year period provided a claimant to 
respond to VA's request for information or evidence.  
38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004).  This 
legislation, effective as if enacted on November 9, 2000, 
immediately after the enactment of the VCAA, supersedes the 
decision of the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA, as here, in less than the 
statutory one-year period.

Accordingly, the Board finds that the VCAA notification after 
the initial unfavorable adjudication did not prejudice the 
veteran as concerns the development of his pre-VCAA claims.  

Duty to Assist

As for the duty to assist, the RO obtained the veteran's VA 
and private medical records and arranged for appropriate 
examinations.  All records obtained or generated have been 
associated with the claim file.  As set forth above, there 
are no pending requests for additional records.   The Board 
finds that the RO has complied with the duty to assist.  
38 C.F.R. § 3.159. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Basically, service 
connection means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service.  This may be 
accomplished by affirmatively showing inception during 
service.  38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  



Further, certain chronic diseases, including arthritis, 
diseases of the central nervous system, including 
sensorineural hearing loss, diabetes, heart disease, 
including cardiovascular disease, and hypertension, may be 
presumed to be service connected if they manifest to a degree 
of 10 percent or more within one year of discharge from 
service.  38 C.F.R. §§ 3.307(a), 3.309(a).

In order to prevail on the merits of a claim for service 
connection, three elements must be present: (1) medical 
evidence of a current disability; (2) medical evidence or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the claimed in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b).  
However, where the evidence preponderates against a finding 
of service connection, the benefit of the doubt rule is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. at 56.

Service Connection for Bilateral Hearing Loss and Tinnitus

The service medical records are silent for any complaint or 
finding of hearing loss or tinnitus.  On separation 
examination in February 1966, the veteran's hearing was 5/15 
for whispered voice in each ear, and his hearing was assessed 
as normal.  

In support of his claims, the veteran testified at hearings 
in May 2001 and September 2003.  The veteran stated that, 
during his active service, he worked in the ship's boiler 
room, where he was exposed to loud noise from the ship 
engines, and he was not issued hearing protection.  The 
veteran related that he was not exposed to loud noise in his 
post-service employment, as he worked as delivery truck 
driver.  He also related that VA health-care providers, who 
noted his bilateral hearing loss, informed him that his 
hearing loss was due to the type duty he performed while in 
the Navy.  

On VA examination in October 2002, the veteran reported that 
he first noted hearing loss and tinnitus 10 years prior to 
the examination and he had obtained hearing aids in 1999.  
The audiologist interpreted the audiograms as showing a 
moderately severe to profound sensorineural hearing loss in 
the right ear, and the left ear as slightly better at 
moderate to severe.  Based on the review of the veteran's 
claim file, the audiologist expressed the opinion that the 
veteran's hearing loss and tinnitus were not at least as 
likely as not the result of his military service.  The 
audiologist noted that the veteran's hearing loss and 
tinnitus did not manifest until over 30 years after service 
and observed that the veteran's other significant health 
problems, along with presbycusis, may have contributed to his 
hearing problems.

On VA examination in November 2002, the veteran gave a 
history of noise exposure during service.  The examiner noted 
the veteran's high frequency hearing loss is consistent with 
exposure to loud noise.  

In this case, in the October 2002 VA report of examination, a 
VA audiologist expressed the opinion that the veteran's 
bilateral hearing loss and tinnitus were not medically linked 
to service.  Further, while the examiner in November 2002 
found that the veteran's hearing loss was consistent with 
exposure to loud noise, the examiner did not associate it 
with the veteran's service.  As there is no evidence of onset 
of hearing loss or tinnitus during service, or of hearing 
loss manifested within one year of the veteran's service, or 
medical evidence of a linkage between the veteran's hearing 
loss, diagnosed as sensorineural, and tinnitus and his 
service, the preponderance of the evidence is against the 
claims. 

Low Back Disability to include Arthritis

An October 1965 entry in the service medical records reveals 
that the veteran complained of pain in the lower lumbar 
region, resulting from a fall while playing baseball.  The 
assessment was possible back strain.  An entry dated two days 
later shows that the veteran again complained of back pain.  
The pertinent finding was tenderness over the coccyx.  It was 
noted that an X-ray was normal.  


After conservative treatment, there were no other entries of 
low back complaints.  On separation examination in February 
1966, the spine was assessed as normal.

After service, a December 1974 private medical record showed 
that the veteran complained of low back pain with occasional 
radiation to the lower extremities.  The diagnosis was acute 
lumbar sprain.

On VA examination in July 1999, the pertinent diagnosis was 
degenerative changes of the lumbosacral spine. 

At the May 2001 hearing, the veteran testified that, while 
aboard ship, he fell down steps while responding during a 
General Quarters drill.  He related that his back continued 
to bother him, but he could not afford to obtain treatment 
after his discharge.

On VA examination in October 2002, the veteran gave a history 
of falling down eight or ten steps, injuring his back while 
in service.  He reported that he was treated aboard ship and 
then transferred to the Portsmouth/Norfolk Navy Hospital, 
where he was treated with an elastic corset for six to eight 
weeks and then returned to duty.  The examiner noted that the 
service medical records did not corroborate the veteran's 
recall of events and that the hospitalization was for other 
health problems, not for treatment of a back injury.  Based 
on the review of the veteran's claim file and the 
examination, the examiner expressed the opinion that the 
veteran's documented records did not show that his back pain 
was caused or exacerbated by service.  The examiner stated 
that, even if the veteran did fall down steps during his 
service, the fact that his X-rays were normal, render it 
unlikely that such a fall, or even a low-energy injury during 
a baseball game, would have caused or exacerbated long-term 
chronic low back pain.

At the hearing in September 2003, the veteran testified that 
he sought treatment two to three years after his back injury.

The evidence of record shows that the veteran's documented 
low back pain during service was acute and transitory, as 
there were no entries after October 1965.  As to the fall on 
steps, while there is no record of the event, which itself is 
not dispositive, there is no record of any symptoms at any 
other time during service or until 1974, when he again 
experienced low back pain.  Finally, as to medical evidence 
of a nexus between the claimed in-service injury and the 
current disability, the VA examiner in October 2002 found 
that veteran's current low back disability was not related 
either to the October 1965 in-service event or otherwise 
related to service.  As the preponderance of the evidence is 
against the claim, entitlement to service connection for 
residuals of low back injury to include arthritis is not 
established. 

Type II Diabetes Mellitus to include as Secondary to Exposure 
to Herbicides

The service medical records contain no complaint or finding 
of diabetes.  On separation examination in February 1966, 
urinalysis was negative for albumin and sugar and the 
endocrine system was assessed as normal.

After service, type II diabetes mellitus was shown on VA 
examination in September 1996. 

At the hearing in September 2003, the veteran stated that, in 
June or July 1963, he was sprayed with Agent Orange while in 
training at Little Creek, Virginia.  He also stated that his 
cardiologist told him that diabetes mellitus was caused by 
the incident.

In addition to principles of service connection set forth 
above, where a veteran served in Vietnam during the Vietnam 
era, the veteran shall be presumed to have been exposed 
during such service to Agent Orange. "Service in the Republic 
of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent during service 
in Vietnam and Type II diabetes mellitus is shown, there is a 
presumption of service connection, unless rebutted by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii). 

Notwithstanding the foregoing presumption, the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection for a disability due to Agent Orange exposure with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994). 

There is no record that the veteran served in the waters 
offshore of Vietnam.  Therefore, the presumption of exposure 
to Agent Orange in Vietnam does not apply.  As for the 
veteran's claim that he was exposed to Agent Orange during 
training at Little Creek, Virginia, since there is no legal 
presumption of exposure to Agent Orange outside of Vietnam, 
the evidence must show that the veteran was actually exposed 
to Agent Orange and that the exposure directly caused 
diabetes.  In this case, there is no objective evidence that 
the veteran was exposed to Agent Orange during training in 
Little Creek, Virginia.  And, even if it were shown that he 
had been exposed, direct causation carries a very difficult 
burden of proof, which has not been established here by 
scientific or medical evidence. 

As diabetes is not shown to have had onset during service, as 
diabetes was not shown to have been manifested within one-
year of service, as the veteran was not exposed to Agent 
Orange during service in the waters offshore of Vietnam or 
during training at Little Creek, the preponderance of the 
evidence is against the claim and entitlement to service 
connection for type II diabetes mellitus is not established.

Service Connection for Heart Disease Disability, including 
Coronary Artery Disease with Bypass Surgery and Aortic Valve 
Replacement 

The service medical records are silent as to any complaint or 
finding heart disease.  On separation examination in February 
1966, the cardiovascular system was assessed as normal.

After service in 1992, a heart murmur was documented.

On VA examination in September 1996, the veteran stated that 
he was diagnosed as having bad heart valves two years 
earlier, and that he was on medication for hypertensive heart 
disease.  VA treatment records, beginning in November 1999, 
show coronary artery disease and that he had had an aortic 
valve replacement. 

In May 2002, VA records disclose a history of coronary artery 
bypass graft surgery in November 1997.

As heart disease, including coronary artery disease with 
bypass surgery and aortic replacement, is not shown to have 
had onset during service, as heart disease was not shown to 
have been manifested within one-year of service, and as heart 
disease is otherwise unrelated to any injury, disease, or 
event in service, the preponderance of the evidence is 
against the claim and entitlement to service connection for 
heart disease is not established.  

Service Connection for Hypertension

The service medical records are silent as to any complaint or 
finding of hypertension.  On separation examination in 
February 1966, blood pressure was 98/48.

In December 1991, private medical records show that the 
veteran as being treated for hypertension.  On VA examination 
in September 1996, it was noted that the veteran was on 
medication for hypertensive heart disease.  

High blood pressure was not shown during service.  After 
service, hypertension was first recorded in 1991, more than 
20 years after service.  As hypertension is not shown to have 
had onset during service, as hypertension was not shown to 
have been manifested within one-year of service, and as 
hypertension is otherwise unrelated to any injury, disease, 
or event in service, the preponderance of the evidence is 
against the claim and entitlement to service connection for 
hypertension is not established.  


Service Connection for Arthritis of Left Hand

The service medical records show that the veteran fractured 
the little finger on his left hand while playing baseball.  
X-rays revealed a comminuted fracture of the proximal phalanx 
of the 5th finger of the left hand with no evidence of 
arthritis. 

After service, VA records reveal that an X-ray of the left 
hand in 1967 revealed a healed fracture of the 5th finger.  
X-rays in August 1998 and July 1999 revealed an old healed 
fracture of the 5th finger and no arthritis. On VA 
examination of the left hand in May 2000, arthritis was not 
found. 

As there is no evidence of current arthritis of the left 
hand, there is no disability to service connect.  As 
arthritis of the left hand is not currently shown, the 
preponderance of the evidence is against the claim. 


ORDER

Service connection for a bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for residuals of a low back injury to 
include arthritis is denied.

Service connection for type II diabetes mellitus to include 
as secondary to exposure to herbicides is denied.

Service connection for heart disease to include coronary 
artery disease with bypass surgery and aortic valve 
replacement is denied. 

Service connection for hypertension is denied.

Service connection for arthritis of the left hand is denied.



REMAND

In September 1996, X-rays revealed degenerative joint disease 
of the right first metatarsophalangeal joint.  The veteran is 
service-connected for residuals of a right great toe fracture 
and he is seeking an increased rating for the disability.  On 
the basis of the current record, it is unclear whether the 
arthritis is related to the service-connected disability. 

Also, at the hearing in September 2003, the veteran testified 
about increased urinary problems as residuals of his service-
connected bladder cancer. 

As the evidence of record is insufficient to decide the claim 
of service connection for arthritis of the right great toe 
and the claims for increase for the right great toe and 
bladder cancer, the case is REMANDED for the following 
action:

1.  Under VCAA's duty to notify, notify 
the veteran of the following evidence, not 
already of record, needed to substantiate 
his claims:   

a.  On the claim of service 
connection for arthritis of the right 
great toe, medical evidence, 
consisting of medical opinion, that 
relates the current arthritis to the 
service-connected residuals of a 
right great toe fracture.  He can 
obtain a medical opinion from his own 
doctor and submit it to VA. 

b.  On the claim of increase for the 
right great toe, medical evidence of 
impairment equivalent to either 
amputation of the great toe or 
moderate or more foot impairment. 

c.  On the claim of increase for 
bladder cancer, medical evidence of 
voiding dysfunction, requiring the 
wearing of absorbent materials.  
Notify the veteran that if the evidence 
is in the custody of a Federal agency, 
such as VA or the Social Security 
Administration, VA will obtain any 
records he identifies.  If the evidence 
consists of private medical records, he 
could submit the records himself or 
authorized VA to obtain the records on 
his behalf. 

2.  Ask the veteran to provide any 
evidence in his possession, not 
previously submitted, that pertains to 
the claims. 

3.  Schedule the veteran for a VA 
examination to determine the degree of 
impairment associated with the fracture 
of the right great toe.  The examiner is 
asked to comment on the degree of 
functional loss due to pain, if any, and 
whether arthritis shown by X-ray is 
related to the service-connected 
disability. 

4.  Schedule the veteran for a VA 
examination to determine whether the 
veteran has a voiding dysfunction, 
requiring the wearing of absorbent 
material, as a residual of bladder 
cancer.  

The veteran's file must be made available 
to the examiners.

5.  After the above development is 
completed, adjudicate the claims.  If any 
benefit sought is denied, issue a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________
	MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals



______________________________	______________________________
GEORGE E. GUIDO JR.                                LAWRENCE 
M. SULLIVAN 
Acting Veterans Law Judge, 		Veterans Law Judge
Board of Veterans' Appeals		Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



